Exhibit 10.2

 

AMENDMENT TO PROMISSORY NOTE

 

This Amendment to Promissory Note (this “Amendment”) is made and entered into by
and between BANK OF AMERICA. N.A., a national banking association, as
Administrative Agent (together with its successor and assigns. “Administrative
Agent”) for the ratable benefit of BANK OF AMERICA, N.A. (“Bank of America”) and
REGIONS BANK, an Alabama banking corporation (“Regions Bank”) (Bank of America
and Regions Bank, together with their respective successors and assigns, are
collectively referred to herein as the “Lenders”) and BHFS I, LLC, a Delaware
limited liability company (“BHFS I”), BHFS II, LLC, a Delaware limited liability
company (“BHFS II”), BHFS III, LLC, a Delaware limited liability company (“BHFS
III”), BHFS IV, LLC, a Delaware limited liability company (“BHFS IV”), BHFS
Theater, LLC, a Delaware limited liability company, and Behringer Harvard Frisco
Square LP, a Delaware limited partnership (collectively, the “Borrowers”), as of
the Effective Date (as hereinafter defined.)Borrowers, Administrative Agent, and
Lenders are hereinafter each called a “Party” and collectively the “Parties.”

 

RECITALS

 

WHEREAS, BHFS I, BHFS II, BHFS III, BHFS IV (collectively, the “Syndicated
Borrowers”), Lenders and Administrative Agent entered into a lending transaction
on July 28, 2008, as evidenced by certain promissory notes (collectively, the
“Original Notes”), and governed by that certain Loan Agreement, as amended from
time to time prior to the date hereof (“Loan Agreement”), whereby the Syndicated
Borrowers obtained loans from the Lenders in the aggregate original principal
amount of $57,779,019.00 (“Original Syndicated Loan”);

 

WHEREAS, the Original Notes matured on January 28, 2012, and as a result of such
maturity, all amounts owed by Syndicated Borrowers under the Loan Agreement
became due and payable on that date, after which time Syndicated Borrowers were
in default;

 

WHEREAS, on June 13, 2012, Borrowers filed voluntary petitions for relief
commencing bankruptcy cases under Chapter 11 of the United States Bankruptcy
Code, Jointly administered under Bankruptcy Case No. 12-41581, in the United
States Bankruptcy Court for the Eastern District of Texas, Sherman Division (the
“Bankruptcy Court”);

 

WHEREAS, Borrowers subsequently filed Debtors Amended Joint Consolidated Plan of
Reorganization (the “Plan”) in the Bankruptcy Court, which was confirmed on
December 20, 2012 by that certain Order issued by the Bankruptcy Court;

 

WHEREAS, pursuant to the Plan, Borrowers, Administrative Agent and Lenders
entered into that certain Amended and Restated Loan Agreement dated December 27,
2012 (herein called, as it may hereafter be modified, supplemented, restated,
extended, or renewed and in effect from time to time, the “A/R Loan Agreement”).
which supersedes the Loan Agreement and sets forth the modified terms and
conditions of a loan (the “Loan”) to Borrowers for the reinstatement, renewal,
extension and modification of the Original Notes;

 

WHEREAS, pursuant to the Plan and the A/R Loan Agreement, Borrowers must
reimburse Lenders a certain amount, which amount represents certain legal fees
of Administrative Agent and Lender regarding the Loan (“Reimbursement Amount”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, on December 27, 2012, Borrowers executed that certain Promissory Note
(the “Supplemental Note”) made payable to Administrative Agent and Lenders, in
the original principal amount of $400,000.00, such principal amount representing
an estimate of the Reimbursement Amount;

 

WHEREAS, pursuant to the A/R Loan Agreement, the Parties agreed to amend the
Supplemental Note to reflect the actual amount of the Reimbursement Amount, once
such amount had been determined by the Bankruptcy Court in accordance with the
Plan;

 

WHEREAS, on March 6, 2013, the Bankruptcy Court issued an order stating that the
Reimbursement Amount is $50,000.00;

 

WHEREAS, Borrowers. Administrative Agent and Lenders desire to amend the
Supplemental Note to reduce the principal amount of the Supplemental Note to
$50,000.00.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Borrowers, Administrative Agent and Lender
hereby agree as follows:

 

1.           Defined Terms. The terms used herein and defined in the
Supplemental Note shall have the meaning set forth therein except as otherwise
provided herein.

 

2.           Computation of Principal. Section 1  of the Supplemental Note is
hereby deleted in its entirety and replaced with the following:

 

“1.        Note Being Made Pursuant to the Plan. Borrowers are executing this
Note pursuant to that certain Debtors’ Modified Amended Joint Consolidated Plan
of Reorganization (the “Plan”), filed by Borrowers under Bankruptcy Case
No. 12-41581 in the United States Bankruptcy Court for the Eastern Division of
Texas, Sherman Division (“Bankruptcy Court”), and pursuant to that certain order
entered by the Bankruptcy Court confirming the Plan on December 19, 2012, and in
fulfillment of the Supplemental Syndicated Claim (as defined in the Plan). The
principal amount of the Note is $50,000.00.”

 

3.           Payments of Principal and Interest. Section 2 of the Supplemental
Note is hereby deleted in its entirety and replaced with the following:

 

“2,        Note: Interest; Payment Schedule and Maturity Date. This Note is one
of the “Notes” referred to in the Loan Agreement and is entitled to the benefits
thereof. Interest shall accrue on the unpaid principal amount of this Note at
the Loan Rate and otherwise in accordance with the terms of the Loan Agreement.
On the first day of each month, Borrower shall pay to Administrative Agent
installments of accrued interest at the Loan Rate and installments of principal
in the amounts corresponding to the dates shown on Exhibit ”A” attached hereto
(the “Schedule of Principal Payments”), with the first such payment being due on
April I, 2013, and with a balloon payment of the remaining

 

2

--------------------------------------------------------------------------------


 

balance of the principal amount of this Note being due and payable coterminous
with the Allowed Syndicated Claim. Any amount not paid when due and payable
hereunder shall, to the extent permitted by applicable Law, bear interest and if
applicable a late charge as set forth in the Loan Agreement.”

 

4.           Ratification. Borrowers hereby acknowledge and consent to the
foregoing amendments to the Supplemental Note. The undersigned Borrowers hereby
ratify, confirm, reaffirm and covenant that the Loan Documents which they have
executed are validly existing and binding against them under the terms of such
Loan Documents.

 

5.           Continued Effect. Except to the extent amended hereby, all terms,
provisions and conditions of the Supplemental Note, the A/R Loan Agreement and
the other Loan Documents shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respect terms.

 

6.           Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original and all
of which are identical.

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Page Follows - Remainder of Page Intentionally Left Blank

 

3

--------------------------------------------------------------------------------


 

EXECUTED as of March 29, 2013 (the “Effective Date”).

 

 

BORROWERS:

 

 

 

BHFS I, LLC, a Delaware limited liability
company

 

 

 

 



By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS II, LLC, a Delaware limited liability
company

 

 

 

 



By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS III, LLC, a Delaware limited liability
company

 

 

 

 



By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS IV, LLC, a Delaware limited liability
company

 

 

 

 



By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

 

BHFS THEATER, LLC, a Delaware limited liability
company

 

 

 

 



By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BEHRINGER HARVARD FRISCO SQUARE
LP, a Delaware limited partnership

 

 

 

 

By:

BP-FS GP, LLC, a Delaware limited liability
company, its general partner

 

 

 

 



 

By:

/s/ Michael J O’Hanlon

 

 

 

Michael J. O’Hanlon, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

ADMINISTRATIVE AGENT and LENDER:

 

 

 

BANK OF AMERICA, N.A., a national banking
association

 

 

 

 



By:

/s/ Michael E. Olson

 

 

Michael E. Olson, Senior Vice President

 

 

 

 

 

LENDER:

 

 

 

REGIONS BANK, an Alabama state banking
corporation

 

 

 

 



By:

/s/ John Cutcliff

 

 

John Cutcliff, Senior Vice President

 

5

--------------------------------------------------------------------------------


 

Frisco Square Principal Amortization

 

Supplimental Note

 

Remaining Loan Term (after modification)

 

 

 

57 months

 

Extension Loan Term

 

 

 

24 months

 

Interest Rate

 

 

 

5.00%

 

Modified Amortization Period(1)

 

 

 

357 months

 

Loan Constant

 

 

 

6.4653%

 

 

 

 

 

 

 

Loan Amount Modification

 

month 3

 

$50,000.00

 

Loan Balance (upon modification)

 

 

 

$50,000.00

 

 

 

 

 

 

Loan Amount

 

 

 

Period

 

Principal Payment

 

Modification

 

Ending Balance

 

Period 0 - Initial Amortization

 

 

 

 

 

$

0.00

 

Period 1 - Initial Amortization

 

$

0.00

 

 

 

$

0.00

 

Period 2 - Initial Amortization

 

$

0.00

 

 

 

$

0.00

 

Period 3 - Initial Amortization

 

$

0.00

 

$

50,000.00

 

$

50,000.00

 

Period 1 - Modified Amortization

 

$

(61.05

)

 

 

$

49,938.95

 

Period 2 - Modified Amortization

 

$

(61.31

)

 

 

$

49,877.64

 

Period 3 - Modified Amortization

 

$

(61.56

)

 

 

$

49,816.08

 

Period 4 - Modified Amortization

 

$

(61.82

)

 

 

$

49,754.26

 

Period 5 - Modified Amortization

 

$

(62.08

)

 

 

$

49,692.18

 

Period 6 - Modified Amortization

 

$

(62.34

)

 

 

$

49,629.85

 

Period 7 - Modified Amortization

 

$

(62.59

)

 

 

$

49,567.25

 

Period 8 - Modified Amortization

 

$

(62.86

)

 

 

$

49,504.40

 

Period 9 - Modified Amortization

 

$

(63.12

)

 

 

$

49,441.28

 

Period 10 - Modified Amortization

 

$

(63.38

)

 

 

$

49,377.90

 

Period 11 - Modified Amortization

 

$

(63.64

)

 

 

$

49,314.25

 

Period 12 - Modified Amortization

 

$

(63.91

)

 

 

$

49,250.34

 

Period 13 - Modified Amortization

 

$

(64.18

)

 

 

$

49,186.17

 

Period 14 - Modified Amortization

 

$

(64.44

)

 

 

$

49,121.72

 

Period 15 - Modified Amortization

 

$

(64.71

)

 

 

$

49,057.01

 

Period 16 - Modified Amortization

 

$

(64.98

)

 

 

$

48,992.03

 

Period 17 - Modified Amortization

 

$

(65.25

)

 

 

$

48,926.78

 

Period 18 - Modified Amortization

 

$

(65.52

)

 

 

$

48,861.25

 

Period 19 - Modified Amortization

 

$

(65.80

)

 

 

$

48,795.46

 

Period 20 - Modified Amortization

 

$

(66.07

)

 

 

$

48,729.39

 

Period 21 - Modified Amortization

 

$

(66.35

)

 

 

$

48,663.04

 

Period 22 - Modified Amortization

 

$

(66.62

)

 

 

$

48,596.42

 

Period 23 - Modified Amortization

 

$

(66.90

)

 

 

$

48,529.51

 

Period 24 - Modified Amortization

 

$

(67.18

)

 

 

$

48,462.33

 

Period 25 - Modified Amortization

 

$

(67.46

)

 

 

$

48,394.88

 

Period 26 - Modified Amortization

 

$

(67.74

)

 

 

$

48,327.13

 

Period 27 - Modified Amortization

 

$

(68.02

)

 

 

$

48,259.11

 

Period 28 - Modified Amortization

 

$

(68.31

)

 

 

$

48,190.81

 

Period 29 - Modified Amortization

 

$

(68.59

)

 

 

$

48,122.21

 

Period 30 - Modified Amortization

 

$

(68.88

)

 

 

$

48,053.34

 

Period 31 - Modified Amortization

 

$

(69.16

)

 

 

$

47,984.17

 

Period 32 - Modified Amortization

 

$

(69.45

)

 

 

$

47,914.72

 

Period 33 - Modified Amortization

 

$

(69.74

)

 

 

$

47,844.98

 

Period 34 - Modified Amortization

 

$

(70.03

)

 

 

$

47,774.95

 

Period 35 - Modified Amortization

 

$

(70.32

)

 

 

$

47,704.63

 

Period 36 - Modified Amortization

 

$

(70.62

)

 

 

$

47,634.01

 

Period 37 - Modified Amortization

 

$

(70.91

)

 

 

$

47,563.10

 

Period 38 - Modified Amortization

 

$

(71.21

)

 

 

$

47,491.89

 

Period 39 - Modified Amortization

 

$

(71.50

)

 

 

$

47,420.39

 

Period 40 - Modified Amortization

 

$

(71.80

)

 

 

$

47,348.59

 

 

--------------------------------------------------------------------------------


 

Frisco Square Principal Amortization

 

Supplimental Note

 

Remaining Loan Term (after modification)

 

 

 

57 months

 

Extension Loan Term

 

 

 

24 months

 

Interest Rate

 

 

 

5.00%

 

Modified Amortization Period(1)

 

 

 

357 months

 

Loan Constant

 

 

 

6.4653%

 

 

 

 

 

 

 

Loan Amount Modification

 

month 3

 

$50,000.00

 

Loan Balance (upon modification)

 

 

 

$50,000.00

 

 

 

 

 

 

Loan Amount

 

 

 

Period

 

Principal Payment

 

Modification

 

Ending Balance

 

Period 41 - Modified Amortization

 

$

(72.10

)

 

 

$

47,276.49

 

Period 42 - Modified Amortization

 

$

(72.40

)

 

 

$

47,204.09

 

Period 43 - Modified Amortization

 

$

(72.70

)

 

 

$

47,131.39

 

Period 44 - Modified Amortization

 

$

(73.01

)

 

 

$

47,058.38

 

Period 45 - Modified Amortization

 

$

(73.31

)

 

 

$

46,985.07

 

Period 46 - Modified Amortization

 

$

(73.61

)

 

 

$

46,911.46

 

Period 47 - Modified Amortization

 

$

(73.92

)

 

 

$

46,837.53

 

Period 48 - Modified Amortization

 

$

(74.23

)

 

 

$

46,763.30

 

Period 49 - Modified Amortization

 

$

(74.54

)

 

 

$

46,688.77

 

Period 50 - Modified Amortization

 

$

(74.85

)

 

 

$

46,613.92

 

Period 51 - Modified Amortization

 

$

(75.16

)

 

 

$

46,538.76

 

Period 52 - Modified Amortization

 

$

(75.47

)

 

 

$

46,463.28

 

Period 53 - Modified Amortization

 

$

(75.79

)

 

 

$

46,387.49

 

Period 54 - Modified Amortization

 

$

(76.10

)

 

 

$

46,311.39

 

Period 55 - Modified Amortization

 

$

(76.42

)

 

 

$

46,234.97

 

Period 56 - Modified Amortization

 

$

(76.74

)

 

 

$

46,158.23

 

Period 57 - Modified Amortization

 

$

(77.06

)

 

 

$

46,081.17

 

Period 58 - Modified Amortization

 

$

(77.38

)

 

 

$

46,003.78

 

Period 59 - Modified Amortization

 

$

(77.70

)

 

 

$

45,926.08

 

Period 60 - Modified Amortization

 

$

(78.03

)

 

 

$

45,848.05

 

Period 61 - Modified Amortization

 

$

(78.35

)

 

 

$

45,769.70

 

Period 62 - Modified Amortization

 

$

(78.68

)

 

 

$

45,691.02

 

Period 63 - Modified Amortization

 

$

(79.01

)

 

 

$

45,612.02

 

Period 64 - Modified Amortization

 

$

(79.34

)

 

 

$

45,532.68

 

Period 65 - Modified Amortization

 

$

(79.67

)

 

 

$

45,453.01

 

Period 66 - Modified Amortization

 

$

(80.00

)

 

 

$

45,373.02

 

Period 67 - Modified Amortization

 

$

(80.33

)

 

 

$

45,292.68

 

Period 68 - Modified Amortization

 

$

(80.67

)

 

 

$

45,212.02

 

Period 69 - Modified Amortization

 

$

(81.00

)

 

 

$

45,131.01

 

Period 70 - Modified Amortization

 

$

(81.34

)

 

 

$

45,049.67

 

Period 71 - Modified Amortization

 

$

(81.68

)

 

 

$

44,968.00

 

Period 72 - Modified Amortization

 

$

(82.02

)

 

 

$

44,885.98

 

Period 73 - Modified Amortization

 

$

(82.36

)

 

 

$

44,803.62

 

Period 74 - Modified Amortization

 

$

(82.70

)

 

 

$

44,720.91

 

Period 75 - Modified Amortization

 

$

(83.05

)

 

 

$

44,637.86

 

Period 76 - Modified Amortization

 

$

(83.39

)

 

 

$

44,554.47

 

Period 77 - Modified Amortization

 

$

(83.74

)

 

 

$

44,470.73

 

Period 78 - Modified Amortization

 

$

(84.09

)

 

 

$

44,386.63

 

Period 79 - Modified Amortization

 

$

(84.44

)

 

 

$

44,302.19

 

Period 80 - Modified Amortization

 

$

(84.79

)

 

 

$

44,217.40

 

Period 81 - Modified Amortization

 

$

(44,217.40

)

 

 

$

0.00

 

 

--------------------------------------------------------------------------------